   Case 5:21-cv-03210-SAC Document 4 Filed 09/10/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


DARNELL LEE HUEY,

                              Petitioner,

           v.                                      CASE NO. 21-3210-SAC

STATE OF KANSAS,


                              Respondent.


                     NOTICE AND ORDER TO SHOW CAUSE



     This matter is a pro se petition for writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254. The Court has conducted an

initial review of the amended petition under Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts.

Background

     In March 2011, in case number 10-CR-1677, a jury convicted

Petitioner of one count of robbery and one count of criminal use of

a financial card. State v. Huey, 2012 WL 3966528, at *1 (Kan. Ct.
App. 2012) (unpublished opinion) (Huey I). The following month, the

Shawnee   County   District   Court   sentenced   him   to   a   controlling

sentence of 41 months in prison. See State v. Huey, case number 10-

CR-1677, Shawnee County District Court Online Records, Action 105.

Petitioner timely filed a direct appeal of his convictions.

     Also in April 2011, in case number 10-CR-873, Petitioner pled

guilty to and was convicted of one count of robbery and one count
of aggravated burglary. State v. Huey, 2014 WL 1707807, at *1 (Kan.

Ct. App. 2014) (unpublished opinion) (Huey II), aff’d by State v.

Huey, 306 Kan. 1005 (2017) (Huey III). On May 24, 2011, the Shawnee
    Case 5:21-cv-03210-SAC Document 4 Filed 09/10/21 Page 2 of 7




County District Court sentenced him to a controlling sentence of 57

months in prison and 36 months’ postrelease supervision. Huey II,

2014   WL   1707807,   at   *1.   The   district   court   also   “found   that

[Petitioner] committed the crimes with a deadly weapon—a firearm—

and ordered him to register as a violent offender for 10 years from

the earliest of his date of parole, discharge, or release.” Id.

Petitioner appealed. Id.

       On September 7, 2012, the Kansas Court of Appeals (KCOA) issued

its unpublished opinion affirming Petitioner’s convictions in 10-

CR-1677 of one count of robbery and one count of criminal use of a

financial card. Huey I, 2012 WL 3966528, at *1. Petitioner did not

file a petition for review with the Kansas Supreme Court (KSC).

       On April 25, 2014, the KCOA issued its unpublished opinion in

Petitioner’s appeal in 10-CR-873, the case in which he was convicted

of robbery and aggravated burglary. Huey II, 2014 WL 1707807, at

*1. The KCOA held that the 36-month postrelease supervision term

was illegal because under the relevant state statute, the district

court “was required to sentence [him] to 24 months’ postrelease
supervision.” Id. at *2. Thus, the KCOA vacated the postrelease

supervision portion of Petitioner’s sentence and remanded the case

“for resentencing in conformity with the statute.” Id.

       The KCOA rejected, however, Petitioner’s argument that the

district court violated Petitioner’s constitutional rights under

Apprendi v. New Jersey, 530 U.S. 466 (2000), when it made the

factual finding that he used a firearm to commit his crimes and

ordered Petitioner to register as a violent offender. Id. at *2, 6.
Similarly, it rejected Petitioner’s argument that the district

court violated the constitutional rights recognized in Apprendi
    Case 5:21-cv-03210-SAC Document 4 Filed 09/10/21 Page 3 of 7




when it sentenced him based on a criminal history score the State

had not alleged in the complaint or proven beyond a reasonable doubt

to a jury. Id. at *6-7.

     Petitioner filed a petition for review with the KSC, which was

granted in June 2016 as to the Apprendi arguments only. Id. at *1;

Huey III, 306 Kan. at 1008. While Petitioner’s appeal was pending

in the KSC, the KSC decided State v. Charles, 304 Kan. 158, 178

(2016), which held that requiring violent offenders to register is

“punishment” under the Due Process Clause, so Apprendi requires

that a jury—not a judge—decide whether a deadly weapon was used in

commission of the crime. Charles explicitly acknowledged, however,

that another opinion the KSC issued the same day—State v. Petersen-

Beard, 304 Kan. 192 (2016)—overruled the caselaw on which Charles

was based. Charles, 304 Kan. at 179.

     In early June 2017, Petitioner was released from prison. State

v. Huey, 2020 WL 5993905, at *1 (Kan. Ct. A00. 2020)(unpublished

opinion) (Huey IV), rev. granted Mar. 25, 2021. As required by

Kansas law, Petitioner registered with the Shawnee County Sheriff’s
office shortly after his release. Id. He was required to report to

the Sheriff’s office again in August 2017 and November 2017. Id.

     On August 11, 2017, the KSC issued its opinion in Petitioner’s

case.   The   KSC   first   affirmed   the   KCOA’s   holding   that   use   of

Petitioner’s criminal history score did not violate Apprendi. Huey

III, 306 Kan. at 1008. As to the registration requirement, a

majority of the KSC held that Petitioner had failed to demonstrate

that being required to register as a violent offender constituted
punishment, which was required to implicate Apprendi. Id. at 1009-

10. In doing so, the majority held that “Charles is not viable
    Case 5:21-cv-03210-SAC Document 4 Filed 09/10/21 Page 4 of 7




authority for [Petitioner] or other violent offenders as to whether

[the offender registration requirement] is punitive.” Id. at 1006.

     Justice Beier dissented, and Justice Rosen and Justice Johnson

joined her dissent. Id. at 1010-11. They would not have “explicitly

or implicitly overrule[d]” Charles and would have held that offender

registration does constitute punishment. Under that analysis, a

jury, not a judge, would have to make any findings of fact that

trigger   registration      requirements.    Id.    Petitioner’s        subsequent

petition for writ of certiorari to the United States Supreme Court

was denied. Huey v. Kansas, 138 S. Ct. 2673 (2018).

     Although Petitioner did not report to the Shawnee County

Sheriff’s   Office    in   August   2017    as   required   by    the    offender

registration statutes, he did report in September 2017. Huey IV,

2020 WL 5993905, at *1. But he failed to report in November 2017,

so in February 2018, the State charged him in case number 18-CR-

258 with one count of failing to register. Id. In March 2019, a

jury found him guilty and in May 2019, the Shawnee County District

Court sentenced him to 37 months in prison. Id. at *2; see also
State v. Huey, case number 18-CR-258, Shawnee County District Court

Online Search, Actions 91, 105.

     Petitioner      appealed,   arguing    that    there   was    insufficient

evidence to support his conviction. Huey IV, 2020 WL 2020WL 5993905,

at *2. The KCOA issued its opinion on October 9, 2020. A majority

of the KCOA panel affirmed the conviction, but Judge Atcheson

dissented and would have reversed the               conviction, vacated the

sentence,   and   entered    a   judgment   of     acquittal.     Id.    at   *2-5.
Petitioner filed a petition for review with the KSC, which the KSC

granted on March 25, 2021. See Kansas Clerk of the Appellate Courts
    Case 5:21-cv-03210-SAC Document 4 Filed 09/10/21 Page 5 of 7




Online Records, State v. Huey, case number 121,411.

     Despite the ongoing proceedings in the KSC, Shawnee County

District Court online records reflect that on August 19, 2021,

Petitioner filed in the district court, under case number 18-CR-

258, a motion to correct illegal sentence, a motion for jail credit,

a motion for release from judgment. On September 7, 2021, Petitioner

filed in this Court a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241.(Doc. 1.) He names as Respondent the State of

Kansas, and he identifies as the conviction he is challenging his

March 2019 conviction in case number 18-CR-258. Id. at 1.

Discussion

     Habeas Corpus Rule 4 requires the Court to undertake a preliminary

review of the petition and “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief

. . . the judge must dismiss the petition.” Habeas Corpus Rule 4. The

United States district courts are authorized to grant a writ of habeas

corpus to a prisoner “in custody in violation of the Constitution or

laws and treaties of the United States.” 28 U.S.C. § 2241(c)(3).

     The United States Supreme Court has held that principles of comity

dictate that absent unusual circumstances, a federal court shall not

intervene    in   ongoing   state-court   proceedings   unless   “irreparable

injury” is “both great and immediate.” Younger v. Harris, 401 U.S. 37,

46 (1971). Under Younger, federal courts must abstain when “(1) the

state proceedings are ongoing; (2) the state proceedings implicate

important state interests; and (3) the state proceedings afford an

adequate     opportunity     to   present   the   federal    constitutional

challenges.” Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997).

“Younger abstention is ‘non-discretionary . . . absent extraordinary
    Case 5:21-cv-03210-SAC Document 4 Filed 09/10/21 Page 6 of 7




circumstances,’ if the three conditions are indeed satisfied.” Brown

ex rel. Brown v. Day, 555 F.3d 882, 888 (10th Cir. 2009) (quoting

Amanatullah v. Co. Bd. of Med. Examiners, 187 F.3d 1160, 1163 (10th

Cir. 1999)).

     This case satisfies the three conditions in Younger. The state

appellate proceedings for the conviction in question are ongoing.

Online records of the Kansas appellate courts show that briefing is

underway in the KSC. The State of Kansas has an important interest in

resolving   disputes   about   its   offender   registration   statutes   and

alleged violations of its criminal statutes, and the state courts

provide Petitioner an adequate opportunity to present his challenges,

including his federal constitutional claims. Although “[t]he Younger

abstention doctrine does not apply ‘in case of proven harassment or

prosecutions undertaken by state officials in bad faith without hope

of obtaining a valid conviction and perhaps in other extraordinary

circumstances where irreparable injury can be shown,’” a petitioner

asserting such circumstances must make “‘more than mere allegations

of bad faith or harassment.’” Amanatullah, 187 F.3d at 1165. Petitioner

has not done so here.

     Petitioner is therefore directed to show cause, in writing, on

or before October 11, 2021, why this matter should not be summarily

dismissed without prejudice under Younger. The failure to file a timely

response will result in this matter being dismissed without further

prior notice to Petitioner.



     IT IS THEREFORE ORDERED that Petitioner is granted until
October 11, 2021, in which to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this
   Case 5:21-cv-03210-SAC Document 4 Filed 09/10/21 Page 7 of 7




petition should not be dismissed without prejudice pursuant to the

Younger doctrine.


    IT IS SO ORDERED.

    DATED:   This 10th day of September, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
